Citation Nr: 1211207	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to the service-connected bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the Veteran's previously denied claim for service connection for residuals of a right hip injury, but granted service connection for bilateral plantar fasciitis (10%, from June 11, 2002).  The Veteran filed a timely notice of disagreement (NOD) with respect to both issues, in which he alleged that he was entitled to a 20 percent evaluation for his feet.  In a May 2005 decision, the RO assigned a separate 10 percent evaluation for each foot, effective June 11, 2002, which equated to a combined rating of 20 percent (with the bilateral factor).  In light of the Veteran's contentions, the RO's grant of an increased rating essentially represented a complete grant of the benefit sought as to that portion of his appeal.  Therefore, the Veteran's bilateral plantar fasciitis claim is no longer in appellate status.

In June 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder. 

In September 2008, the Board found that new and material evidence sufficient to reopen the previously denied claim for service connection for a right hip disability had been received.  Thus, the Board granted (reopened) that portion of the Veteran's appeal and remanded the underlying de novo issue of entitlement to service connection for a right hip disability for additional development, to include scheduling a VA examination.  Further review of the claims folder indicates that the Appeals Management Center (AMC) has complied with the September 2008 Remand directives.  In fact, neither the Veteran, nor his representative, has contended otherwise.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Lastly, the Board acknowledges that the VLJ who conducted the June 2008 hearing and issued the September 2008 decision and remand no longer works at the Board.  By a December 2011 letter, the Board advised the Veteran that he had the right to another hearing by a current VLJ who would decide his appeal and was asked whether he desired to have a new Board hearing.  See 38 C.F.R. § 20.707.  The Veteran was also advised that, if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  To date, a response has not been received from the Veteran.  Thus, the Board assumes that the Veteran does not desire an additional hearing and will proceed with adjudication of his appeal.


FINDING OF FACT

A right hip disability was not manifested until several years after the Veteran's separation from active duty and has not been found by competent and credible evidence to be in any way related to such service, including the service-connected bilateral plantar fasciitis.


CONCLUSION OF LAW

A right hip disability was not incurred in, or aggravated by, active duty and was not caused, or aggravated, by the service-connected bilateral plantar fasciitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, letters dated in October 2008 complied with VA's duty to notify the Veteran with regards to the service connection issue adjudicated herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although the October 2008 letter was provided after the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Further, the claim on appeal was subsequently readjudicated in several supplemental statements of the case, most recently in December 2009.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of the issue adjudicated herein.  VA has obtained service, VA, and private treatment records; afforded the Veteran a physical examination; and provided him the opportunity to give testimony before the Board.  The VA examination is adequate for adjudication purposes.  Specifically, the October 2009 examiner provided an opinion as to the etiology of the Veteran's right hip disability based on examination of the Veteran, his reported history, and review of the entire claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2). 
There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran believes that he has a right hip disability resulting from an in-service injury to this joint.  Alternatively, he maintains that he has a right hip disability that is related to his service-connected bilateral plantar fasciitis.  He claims that a private provider advised him that his foot problems were aggravating his right hip condition.  See Hearing Transcript at 4.

Service treatment records (STRs) establish that the Veteran was struck on the right hip by a car in December 1985.  X-rays taken in the emergency room showed a "bony fragment [] adjacent to the lateral aspect of the superior margin of the right acetabulum consistent with a small avulsion fragment versus a small accessory ossification center.  Recommend clinical correlation."  An orthopedic note from later that day contains a diagnosis of a "right hip contusion - NO fracture."  (Emphasis in original).  A follow-up visit two weeks later shows that the Veteran's right hip contusion was resolving.  Subsequent STRs reveal no treatment for, or complaints of, any right hip problems.  Subsequent examinations contain no findings indicative of a right hip disability. 

The earliest medical evidence of right hip pathology is a VA treatment record dated January 1999, seven years after the Veteran separated from military service.  At that time, he complained that his right hip "hurt real bad at times."  The assessment was possible degenerative joint disease of the right hip.  The clinician also diagnosed mild pes planus/hallux valgus and plantar fasciitis with small heel spur, right.  A February 1999 X-ray revealed mild degenerative joint disease of the acetabulum.  

In August 2003, the Veteran complained of right hip pain that was unresponsive to NSAIDs.  An X-ray was negative.  A September 2003 private treatment record shows that the Veteran reported right hip pain of two years' duration.  The clinician noted that the Veteran had plantar fasciitis bilaterally.  In January 2004, the Veteran was diagnosed with bursitis in the right hip.  In July 2005, he reported a five-year history of his right hip "locking up."  An MRI showed edema at the insertion site of the right gluteus medius muscle.  The radiologist noted that "[i]n a proper clinical setting, this may correspond with right trochanteric bursitis."  In February 2007, the Veteran was treated for right hip pain.

In a treatment record dated in November 2007, Dr. C.B. noted that the Veteran complained of right hip/leg pain as well as heel pain.  A history of plantar fasciitis was noted.  The assessment was chronic hip pain/bursitis.  In correspondence dated on the same day in November 2007, Dr. C.B. noted that:

[The Veteran] has been a patient of mine for several years now.  [He] suffers from chronic hip pain.  It is my opinion, that this hip pain is longstanding from a previous injury from years ago.  It is also my opinion, that [the Veteran] is going to continue to have pain, and other problems with his right hip."
At the June 2008 hearing, the Veteran reported that he started having trouble with his right hip a few years after discharge.

A December 2008 MRI revealed a small paralabral cyst without demonstration of a labral tear.  There was no evidence of avascular necrosis, osteoarthritis, developmental hip dysplasia, or femoral acetabular impingement.

An October 2009 VA examination report shows that the Veteran reported that X-rays taken after the 1985 accident showed a chipped bone and that the pain eventually went away.  He continued to have intermittent right hip pain, but did not seek medical treatment.  He denied any history of trauma or other injury to the right hip.  He also reported a history of bilateral plantar fasciitis since service, which included surgery on both feet.  He wore arch supports, but did not use any assistive devices.  Gait upon examination was normal.  The examiner diagnosed intermittent strain of the right hip and opined that the Veteran's right hip bursitis is not related to service.  The examiner found no evidence of right hip bursitis during service or evidence of a chronic right hip condition within five years of discharge.  The examiner also opined that "it is less likely than not that the Veteran's existing right hip disorder was caused or aggravated by his service connected plantar fasciitis."  He reviewed the Veteran's treatment records with respect to the plantar fasciitis disability and noted that there was no evidence that the Veteran had any unsteady or abnormal gait from the foot condition.

There is no evidence that the first manifestation of degenerative changes of the relevant joint occurred within the first post-service year, nor has the Veteran so contended.  Presumptive service connection is therefore not warranted.

With respect to direct service connection, the record establishes that the Veteran was hit by a car in December 1985 and suffered a contusion to the right hip.  The injury was noted to be resolving two weeks after the accident.  Subsequent in-service examinations of the Veteran's right hip were negative.  Thus, the injury for which he was treated appears to have resolved in service, without notation of sequelae (including complaints or treatment).  Indeed, the examination performed just prior to the Veteran's discharge showed clinically normal lower extremities.  Further, while the Veteran has stated that he started having problems with his right hip a few years after discharge, the first indication of any treatment for right hip pain was not until 1999, seven years after discharge.  

In any event, this evidence indicates that there are no complaints of, or treatment for, a right hip disability until several years after service.  Indeed, X-rays taken of the Veteran's right hip in February 1999 (approximately seven years after service discharge) showed mild degenerative joint disease of the acetabulum.  Accordingly, and based on this evidentiary posture, the Board concludes that service connection for a right hip disability based on continuity of symptomatology is not warranted.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Furthermore, although the November 2007 private opinion links the Veteran's right hip pain to an old right hip injury, Dr. C.B. did not specifically associate the Veteran's right hip disability with his active duty (to include either the in-service right hip injury or the now service-connected bilateral plantar fasciitis).  The Board notes that no other right hip injury other than the in-service accident is otherwise alleged or shown.  However, Dr. C.B. provided no rationale for his opinion.  A medical opinion that includes only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, there is no indication that the doctor reviewed the relevant medical evidence in the claims file.

On the other hand, the October 2009 VA examiner found that the Veteran's current right hip disability is not related to the in-service accident.  This opinion is more probative because the examiner discussed the evidence, examined the Veteran, and provided a rationale for his opinion.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (opinion of a physician based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history). 

Turning to the issue of service connection on a secondary basis, the Board notes that the medical opinion provided in the October 2009 examination report is clear that the Veteran's right hip disability is neither caused, nor aggravated, by the service-connected bilateral plantar fasciitis.  This opinion is well reasoned and supported by reference to objective medical evidence.  Further, and of particular significance to the Board in this matter, is the fact that no medical professional has provided any opinion indicating that the Veteran's right hip disability is in any way secondary to his service-connected bilateral plantar fasciitis.  

The Board acknowledges the Veteran's belief that his right hip disability is related to either the 1985 accident or to his service-connected bilateral pes planus.  The Veteran has asserted that he has suffered from right hip pain since a few years after discharge.  However, there is no evidence that he has the medical training or expertise to provide a competent opinion on the etiology of his right hip disability, and his opinion has no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the VA examiner who discussed the evidence of record and provided a complete rationale for his medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for a right hip disability, to include as secondary to the service-connected bilateral plantar fasciitis is not warranted.


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to the service-connected bilateral plantar fasciitis, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


